Citation Nr: 0817567	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-32 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision of the 
Seattle, Washington, New York, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied reopening the claim 
for service connection for PTSD.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By rating decision in February 1997, the RO denied 
entitlement to service connection for PTSD, finding that the 
veteran did not provide specific information to enable the 
service department to corroborate his claimed stressors; the 
appellant was notified of the decision but he did not 
initiate an appeal.

2.  The evidence associated with the claims file since the 
February 1997 RO decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for PTSD.


CONCLUSIONS OF LAW

1.  The RO's February 1997 decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2.  The additional evidence presented since the February 1997 
rating decision is new and material, and the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA VA certain duties to notify and assist the 
appellant.  Given the fact that the Board is reopening the 
claim of entitlement to service connection for PTSD, and 
remanding the case for further development, it is not 
necessary to review whether VA has fully complied with the 
VCAA.

Service connection for PTSD was denied in a February 1997 
rating decision, in pertinent part, because the veteran did 
not provide specific information to enable the service 
department to corroborate his claimed stressors.  He was 
notified of this decision in February 1997, but did not 
appeal.

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material is neither required nor 
permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c) (West 2002).  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary of VA shall 
reopen the claim and review the former disposition of the 
claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence available at the time of the February 1997 decision 
consisted of service medical records, an abstract from 
military personnel file showing duty assignments, records 
from the Vet Center showing a diagnosis of PTSD, a VA 
examination report showing a diagnosis of PTSD, and the 
veteran's application for benefits.  A September 1996 VA 
social and industrial history report shows the veteran 
reported that he was in Vietnam for 17 months in Da Nang and 
that he encountered rocket attacks.  He denied being injured.  
In an accompanying VA examination report, it shows the 
veteran reported receiving rocket attacks on the base.  He 
also reported an occasion where he was running to a bunker 
during an attack and was blown over backwards from an 
exploding rocket which had hit nearby.  The veteran stated he 
was terrified by this incident.  

The evidence received since the February 1997 decision 
includes the transcript of the February 2008 hearing 
conducted by the undersigned.  The veteran testified that 
while stationed in Da Nang he was subjected to rocket attacks 
about twice a month.  In particular, he recalled a July 1970 
attack which purportedly involved a mortar landing close to 
his position.  The veteran was able to name several people 
that served with him in Vietnam.  His representative asked if 
anyone could corroborate his recollections of the attacks in 
Vietnam, and the veteran responded they could.  

Following the hearing, the undersigned left the file open for 
60 days to allow the veteran an opportunity to obtain a 
statement corroborating his report of mortar attacks.  In 
April 2008, the veteran submitted a statement from LP, who 
stated he was in a company who served alongside the one in 
which the veteran served.  He recalled an attack on or around 
July 9, 1970, where they were getting attacked by rocket fire 
and stated he saw the veteran at the time of this incident 
and described him as "sho[o]k up."  

Given the fact that the record available at the time of the 
February 1997 decision did not include such specificity as 
relating to the veteran's claimed stressors, and accepting 
the facts in the April 2008 letter as credible, this evidence 
raises a reasonable possibility of substantiating the claim.  
Hence, the claim is reopened.


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for PTSD is reopened.


REMAND

The Board finds that an attempt to verify the claimed 
stressor must be made, as there is more detailed information 
as to the date of the rocket attacks in Vietnam, and the 
veteran has submitted a statement that has seemingly 
corroborated one of his claimed stressors.  

Therefore, this case is REMANDED for the following action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the 
service connection claim on appeal.  In 
this letter, the RO should invite the 
veteran to provide VA with permission to 
obtain the clinical records from James 
Sullivan, Ph.D., of Port Orchard, 
Washington, a clinical psychologist, and 
should obtain those records pertaining to 
PTSD.   

2.  The RO should request all medical 
records from the Seattle Vet Center 
dating since 1995 which have yet to be 
associated with the claims file. 

3.  The RO must prepare a summary of the 
veteran's reported stressors using the 
information provided at the February 2008 
hearing, including the mortar attack 
which reportedly occurred in July 1970, 
and the names the appellant provided at 
his hearing.  Then, the RO should forward 
the summary to the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
and ask them to attempt to verify the 
claimed stressors.  38 U.S.C.A. 
§ 5103A(b). The veteran must be informed 
of the results of the search.

4.  Then, the RO should review any 
additional evidence and readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that includes all evidence added 
to the file since the June 2007 
supplemental statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, after compliance with 
appropriate appellate procedures.  No action by the veteran 
is required until he receives further notice.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the requested development.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


